Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-19 of R. Ruprecht et al., US 17/052,671 (Nov. 3, 2020) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

(I)	Claims 1-11 drawn to a method of producing a chiral N-substituted allylic amine compound comprising: (i) mixing an olefin compound, said olefin compound comprising an allylic C-H group, with an aminating reagent, said aminating reagent comprising a substituted hydroxylamine; and

(II)	Claims 12-19 drawn to method of producing a chiral N-substituted allylic amine compound comprising: (i) mixing at least two olefin compounds, each said olefin compound comprising an allylic C-H group, with an aminating reagent, said aminating reagent comprising a substituted hydroxylamine.  

If any of Groups (I)-(II) are elected provisional election of a single disclosed species of:

(1)	a chiral N-substituted allylic amine compound;
(2)	an olefin compound comprising an allylic C-H group;
(3)	an aminating agent including a species of substituted hydroxylamine;
(4)	a chiral ligand; and 
(5)	a copper (Cu(I)) compound to the mixture,

but if Group (II) is elected then election as in Group (I) above is required and further provisional election of a single disclosed species of:

(6)	a second olefin compound,

within the elected Group is required pursuant to MPEP § 803.02. Species are disclosed in the specification.  

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

In the instant case, Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of:

of producing a chiral N-substituted allylic amine compound comprising: 

(i) mixing an olefin compound, said olefin compound comprising an allylic C-H group, with an aminating reagent, said aminating reagent comprising a substituted hydroxylamine;

(ii) adding a chiral ligand and a copper (Cu(I)) compound to the mixture;

(iii) producing a chiral allylic amine compound,

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of R. Srivastava et al., WO 2014/025927 (2014) (“Srivastava”).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The foregoing Srivastava synthesis clearly meets each and every limitation of the identified common technical feature, which is therefore not a special technical feature because it does not make a contribution over the prior art, and unity of invention is lacking among Groups (I) and (II).  

Election of Species

This application contains claims directed to more than one chemical compound species of the generic invention of Groups (I) and (II).  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action to elect species of chemical compounds as set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species of chemical compounds are found in the specification.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.Should applicant traverse on the ground that the inventions have 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622